DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Shan He on 8/11/2022.
The application has been amended as follows:
IN THE CLAIMS
The claims have been amended as follows:
Claim 1 (Currently amended): A method in which one or more processing devices perform operations comprising:
extracting a plurality of sentences from a text-based knowledge corpus;
for each sentence of the plurality of sentences, determining relations between noun-phrases within the sentence based on dependency paths of the sentence and relations predicted by a relation classifier configured to predict a relation between a pair of noun-phrases within the sentence, wherein the relation classifier is trained based on training data through semi-supervised training, wherein the training data comprises (i) a set of labeled training data that comprises subject entities and object entities and relations between the subject entities and the object entities and (ii) a set of unlabeled training data that comprises subject entities and object entities;
generating a sub-graph for each sentence of the plurality of sentences based on (a) the noun-phrases in the sentence without using other types of phrases in the sentence and (b) the relations between the noun-phrases in the sentence, wherein the sub-graph comprises a plurality of entities representing the noun-phrases in the sentence and a plurality of edges connecting the plurality of entities, each edge of the plurality of edges representing the relation between two noun-phrases connected by the edge;
generating a knowledge graph by merging the sub-graphs for the plurality of sentences;
identifying one or more entities or one or more relations from the knowledge graph based on a knowledge request; and
transmitting the one or more entities or one or more relations to an online platform, wherein the one or more entities or one or more relations are usable for modifying the online platform.

Claim 6 (Currently amended): The method of claim 1, 

Claim 8 (Currently amended): A system comprising:
a memory device storing a text-based knowledge corpus; and
a knowledge graph generation system comprising:
	one or more processing devices configured for performing operations comprising:
		extracting a plurality of sentences from the text-based knowledge corpus; 
	for each sentence of the plurality of sentences, determining relations between noun-phrases within the sentence based, at least in part, upon dependency paths of the sentence and relations predicted by a relation classifier configured to predict a relation between a pair of noun-phrases within the sentence, wherein the relation classifier is trained based on training data through semi-supervised training, wherein the training data comprises (i) a set of labeled training data that comprises subject entities and object entities and relations between the subject entities and the object entities and (ii) a set of unlabeled training data that comprises subject entities and object entities;
	generating a sub-graph for each sentence of the plurality of sentences based on (a) the noun-phrases in the sentence without using other types of phrases in the sentence and (b) the relations between the noun-phrases in the sentence, wherein the sub-graph comprises a plurality of entities representing the noun-phrases in the sentence and a plurality of edges connecting the plurality of entities, each edge of the plurality of edges representing the relation between two noun-phrases connected by the edge;
	generating a knowledge graph by merging the sub-graphs for the plurality of sentences;
	identifying one or more object entities from the knowledge graph in response to a query containing a subject entity and a relation; and
a network interface device configured for transmitting the one or more object entities to an online platform, wherein the one or more object entities are usable for modifying the online platform.

Cancel Claim 9.

Claim 10 (Currently amended): The system of claim [[9]]8, 

Claim 16 (Currently amended): A non-transitory computer-readable medium having program code that is stored thereon, the program code executable by one or more processing devices for performing operations comprising:
extracting a plurality of sentences from a text-based knowledge corpus;
for each sentence of the plurality of sentences, determining relations between noun-phrases within the sentence based, at least in part, upon dependency paths of the sentence and relations predicted by a relation classifier configured to predict a relation between a pair of noun-phrases within the sentence, wherein the relation classifier is trained based on training data through semi-supervised training, wherein the training data comprises (i) a set of labeled training data that comprises subject entities and object entities and relations between the subject entities and the object entities and (ii) a set of unlabeled training data that comprises subject entities and object entities;
generating a sub-graph for each sentence of the plurality of sentences based on (a) the noun-phrases in the sentence without using other types of phrases in the sentence and (b) the relations between the noun-phrases in the sentence, wherein the sub-graph comprises a plurality of entities representing the noun-phrases in the sentence and a plurality of edges connecting the plurality of entities, each edge of the plurality of edges representing the relation between two noun-phrases connected by the edge;
generating a knowledge graph by merging the sub-graphs for the plurality of sentences;
identifying one or more relations from the knowledge graph in response to a query containing at least a subject entity and an object entity; and
causing the one or more relations relations 

Cancel Claim 18.

Claim 19 (Currently amended): The non-transitory computer-readable medium of claim [[18]]16, 

Allowable Subject Matter
This communication is in response to the Amendment filed on 06/15/22 and interview conducted on 8/11/22.
Claims 1-8, 10-17, 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1, 8, 16 and their dependents thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, the claimed limitations of “extracting a plurality of sentences from a text-based knowledge corpus; for each sentence of the plurality of sentences, determining relations between noun-phrases within the sentence based on dependency paths of the sentence and relations predicted by a relation classifier configured to predict a relation between a pair of noun-phrases within the sentence, wherein the relation classifier is trained based on training data through semi-supervised training, wherein the training data comprises (i) a set of labeled training data that comprises subject entities and object entities and relations between the subject entities and the object entities and (ii) a set of unlabeled training data that comprises subject entities and object entities; generating a sub-graph for each sentence of the plurality of sentences based on (a) the noun-phrases in the sentence without using other types of phrases in the sentence and (b) the relations between the noun-phrases in the sentence, wherein the sub-graph comprises a plurality of entities representing the noun-phrases in the sentence and a plurality of edges connecting the plurality of entities, each edge of the plurality of edges representing the relation between two noun-phrases connected by the edge; generating a knowledge graph by merging the sub-graphs for the plurality of sentences; identifying one or more entities or one or more relations from the knowledge graph based on a knowledge request; and transmitting the one or more entities or one or more relations to an online platform, wherein the one or more entities or one or more relations are usable for modifying the online platform”, in combination with all other limitations in the claim(s) as defined by applicant. 
	Consequently, the disclosed independent claims are allowed on behalf of above-discussed reasons, and also presented via Applicants arguments and remarks filed on 06/15/22 as well. Since the disclosed dependent claims are dependent on one of the above independent claims, therefore they are also patentable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTIM G SHAH whose telephone number is (571)270-5214.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTIM G SHAH/Primary Examiner, Art Unit 2652